Citation Nr: 1000775	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In November 2009, the Veteran and his spouse appeared and 
testified before the undersigned at a Travel Board hearing.  
The hearing transcript is associated with the claims folder.  
At this hearing, the Veteran withdrew from appeal a claim for 
a higher initial rating for service-connected 
gastroesophageal reflux disease (GERD).


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas such as judgment, 
thinking, family relations, work and mood due to depression 
affecting the ability to function independently, some neglect 
of personal appearance and hygiene, difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

2.  The Veteran is service-connected for PTSD, rated as 70 
percent disabling; shell fragment wound (SFW) to the abdomen 
with perforation post-operative laparotomy with epigastric 
incisional hernia and retained metallic fragment, rated as 30 
percent disabling; SFW of the right thigh and buttocks with 
injury to Muscle Group (MG) XVII, rated as 20 percent 
disabling; SFW to the right calf, rated as 10 percent 
disabling; traumatic arthritis of the left knee, rated as 10 
percent disabling; GERD, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  The Veteran 
holds a combined 90 percent service-connected disability 
rating effective May 16, 2007.

3.  The Veteran's service connected disabilities have 
rendered him unable to secure or follow substantially gainful 
employment since October 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic 
Code (DC) 9411 (2009).

2.  Since October 1, 2007, the criteria for entitlement to 
TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally, the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The Veteran has appealed the RO's July 2008 rating which 
assigned an initial 50 percent rating for PTSD.  In November 
2008, the Veteran reported resigning employment at Sears due 
to his PTSD symptoms.  At that time, he also submitted a 
claim for TDIU benefits based upon all of his service-
connected disabilities.

In a rating decision dated April 2009, the RO specifically 
denied a TDIU claim.  During VA Compensation and Pension 
(C&P) examination in January 2009, the Veteran contended that 
his unemployment was due to PTSD.  At his hearing in November 
2009, the Veteran essentially argued entitlement to a 100 
percent rating for PTSD.  Notably, the appeal period for the 
April 2009 denial of TDIU has not expired.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court held that a request for TDIU, whether expressly raised 
by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.

In light of the Veteran's allegations and principles 
enunciated in Rice, the Board will also address whether the 
Veteran has been entitled to TDIU for any time during the 
appeal period.  The Board will list the TDIU issue as a 
separate claim for administrative purposes.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is currently assigned a 50 percent rating 
under DC 9411.  See 38 C.F.R. § 4.132.  This rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran has one service-connected disability ratable at 
40 percent or more, and sufficient additional disability to 
produce a combined 80 percent rating since the filing of the 
claim.  As such, the Veteran is eligible for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran was wounded in combat as a result 
of a hand grenade explosion which resulted in multiple 
service-connected disabilities.  The Veteran is currently 
service-connected for PTSD, rated as 50 percent disabling; 
SFW to the abdomen with perforation post-operative laparotomy 
with epigastric incisional hernia and retained metallic 
fragment, rated as 30 percent disabling; SFW of the right 
thigh and buttocks with injury to MG XVII, rated as 20 
percent disabling; SFW to the right calf, rated as 10 percent 
disabling; traumatic arthritis of the left knee, rated as 10 
percent disabling; GERD, rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  

The Veteran holds a combined 80 percent service-connected 
disability rating effective May 16, 2007.

Historically, the Veteran has an educational history of 
earning Masters of Business Administration (MBA) and Juris 
Doctor degrees.  He worked as an attorney until November 
2005, earning approximately $6,000 per month.  He later 
worked as a sales associate at Sears earning $1,600 per month 
until October 2007.  However, the Veteran also reported last 
working full-time in September 2007.  From December 2007 to 
April 2008, the Veteran's hours were reduced to 14 to 22 
hours per week.  He earned approximately $900 per month 
during this time period.  From April 2008 to October 2008, 
the Veteran continued to working at Sears working 7-15 hours 
per week and missing 3-4 days of work per week.  His highest 
gross earnings during this time period were $600 per month.

The Board notes that the Veteran reports last working full-
time in September 2007 although his VA Form 21-8940 appears 
to list full-time income in October 2007.  The Board resolves 
the ambiguity in favor of the Veteran by finding that the 
Veteran earnings of $1,600 per month ended in September 2007.  
This income exceeds the MAPR of $14,313 for a Veteran with 
one dependent and reflects that the Veteran was engaged in 
substantially gainful employment.  However, the Veteran's 
earned income since October 2007 clearly does not meet the 
definition of substantially gainful employment as defined at 
38 C.F.R. § 4.16(a).

The Board further notes that the Veteran has held a combined 
60 percent service-connected rating since March 1970, but 
nevertheless remained gainfully employed in demanding 
occupations until November 2005.  The Veteran credibly 
reports that his ability to maintain his own law practice 
steadily diminished to the point where he could not practice.  
He attributed his decision to stop practicing law, in part, 
to facing situations which triggered intense emotional 
reactions.  He obtained work as a sales associate at Sears, 
but reports having difficulty with tolerating prolonged 
standing.  He also describes having difficulties with 
supervisors and an instance of verbal abuse to a customer.  
He began plans to file for Social Security retirement 
benefits in 2007.  

Overall, the statements and testimony from the Veteran and 
his spouse attribute the Veteran's diminished industrial 
capacity to the effects of service-connected disabilities.  A 
VA C&P examiner in July 2007 provided an impression that the 
credibility of information provided by the Veteran and his 
spouse was considered high.  The Board has had the 
opportunity to observe the demeanor of the Veteran and his 
spouse at a personal hearing as well as the opportunity to 
compare that testimony against the entire evidentiary record.  
The Board finds that the assertions of the Veteran and his 
spouse regarding his reasons for unemployability to be highly 
credible.

On review of the record, the Board first finds that the 
Veteran's PTSD results in occupational and social impairment 
with deficiencies in most areas such as judgment, thinking, 
family relations, work and mood due to depression affecting 
the ability to function independently, some neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

For example, VA C&P examination in July 2007 found that the 
Veteran manifested PTSD with depressive symptoms of moderate 
to severe intensity which had "clearly impacted" his 
ability to relate to others and to function effectively at 
work.  The Veteran spent most of his time staying busy such 
as fixing things around the house, doing puzzles and watching 
television.  He occasionally played pool with friends and 
worked on Sundays.  The Veteran reported having very little 
in life to which he looked forward.  He was estranged from 
many siblings, and had a history of multiple divorces.  He 
did have close relations with his wife, but they still had 
their difficulties.  Mental status examination was 
significant for mild motor tension, mildly tangential and 
stuttered speech, moderate depression, anxiety, flashbacks of 
moderate intensity, moderate concentration difficulty, 
episodes of severe emotional upset, moderate intrusive 
thoughts on a daily basis, severe avoidance strategies, 
emotional numbness, moderate fear of foreshortened future, 
moderate sleep disturbance, severe hypervigilance, severe 
startle response, markedly impaired social functioning, and 
severe distress.  The examiner assigned a GAF score of 51.

A VA C&P examination in January 2009 reflected opinion that 
the Veteran's PTSD resulted in deficiencies of judgment, 
thinking, family relations, work and mood with specific 
examples provided for each category.  At this examination, 
the Veteran was described as mildly depressed most of the 
time resulting in concentration difficulties, lack of 
motivation, poor sleep, low energy, hopelessness, and 
feelings of worthlessness.  He voiced some suicidal and 
homicidal thoughts.  His pants were dirty, and he was 
unshaved.  He described shaving on an "as I remember 
basis," showering once or twice a week, and brushing teeth 
daily.  The Veteran was described as being easily distracted 
with short attention and experiencing recurrent and intrusive 
recollections.  He had markedly diminished interest and 
participation in significant activities, restricted affect, 
and persistent symptoms of increased arousal involving sleep 
disturbance, irritability, outburst of anger, concentration 
difficulty, hypervigilance and exaggerated startle response.  
The examiner assigned a GAF score of 55.

At the hearing in November 2009, the Veteran's spouse 
provided compelling testimony regarding the Veteran's 
occupational and social functioning.  She reported that the 
Veteran suddenly gave up his law practice, and began to 
isolate himself.  He avoided crowds and mostly did not leave 
the house.  Due to his hypervigilance, they had to clear a 
large area of trees in the backyard.  She described the 
Veteran as having disrupted sleep.  She did not let the 
Veteran drive or leave the house alone to prevent the Veteran 
from getting into dangerous confrontations.  The Veteran 
described every day as a bad day.  While working at Sears, 
the Veteran described episodes of anger outburst towards 
customer and being unable to tolerate working.

Additional evidence of record includes the Veteran's VA 
clinical records which reflect GAF scores ranging from 53 to 
65.  The Veteran described reducing his work hours due to 
episodes of irritability and difficulty in dealing with 
customers.  He described a panic attack while shopping at 
Walmart.  In January 2008, the Veteran occupational and 
social impairment was described as moderate to severe.  He 
generally kept himself busy at home and remained socially 
isolated.

In this case, the January 2009 VA C&P examiner provided 
opinion that the Veteran's PTSD resulted in deficiencies of 
judgment, thinking, family relations, work and mood.  This 
opinion is consistent with a 70 percent rating under DC 9411.  
Notably, the January 2009 VA C&P examiner provided a GAF 
score of 55, which his higher than the GAF score of 51 
provided by the VA C&P examiner in July 2007.  Notably, the 
July 2007 VA C&P examination report reflects an assessment of 
PTSD with depressive symptoms of moderate to severe intensity 
which had "clearly impacted" the Veteran's ability to 
relate to others and to function effectively at work.

Overall, the Board finds that the Veteran's PTSD 
symptomatology has more nearly approximated the criteria for 
a 70 percent rating under DC 9411 since the inception of the 
appeal.  The Board is aware of the GAF scores contained in 
the VA clinical records which reflect assessments of better 
overall psychological, social, and occupational functioning.  
However, the Board observes that the VA C&P examination 
reports contain more extensive findings which outweigh the 
evidentiary value of the VA clinical records.  The Board is 
also persuaded from the testimony of the Veteran and his 
spouse that the Veteran's overall psychological, social, and 
occupational functioning is more in line with the assessments 
of the VA C&P examiners.

Resolving reasonable doubt in favor of the Veteran, and 
applying the principles of 38 C.F.R. § 4.7, the Board finds 
that the Veteran's PTSD symptoms have more nearly approximate 
the criteria for a 70 percent rating under Diagnostic Code 
9411 since the inception of the appeal.

The Board further finds that the criteria for a 100 percent 
schedular rating for PTSD have not been met for any time 
during the appeal period.  It is not argued, or shown, that 
the Veteran has experienced symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  

The Veteran does evidence some deficits with respect to 
maintenance of minimal personal hygiene in that he does not 
often shave or shower.  However, for example, he does report 
brushing his teeth daily.  The Veteran and his spouse report 
that the Veteran's PTSD symptoms alone prevent him from 
obtaining and maintaining substantially gainful employment.  
The Veteran and his spouse are deemed credible and it is 
clear that the Veteran's PTSD has interfered with his 
employability.  However, in addition to not meeting many of 
the criteria listed as examples for a 100 percent schedular 
rating, the record also includes opinion from the January 
2009 VA C&P examiner that the Veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  There is no medical opinion to the contrary.  The 
Board further notes that the Veteran has good relations with 
his spouse, and does some outside contact playing pool with a 
friend.

Overall, the clinical finds in this case do not demonstrate 
total occupational and social impairment due to PTSD.  The 
Board also finds that the January 2009 VA C&P examiner's 
finding that the Veteran does not have total occupational and 
social impairment due to PTSD signs and symptoms holds 
greater probative value than the lay assertions by the 
Veteran and his spouse, as the VA examiner has had an 
opportunity to examine the Veteran and provide an opinion 
based upon a greater level of expertise in these matters.

However, the issue still remains as to whether the Veteran's 
service-connected disabilities, as a whole, prevent him from 
obtaining and maintaining substantially gainful employment.  
As indicated above, the Veteran reports last working full-
time in September 2007 with his income level exceeding the 
poverty level for a Veteran with one dependent.  As such, the 
Veteran does not meet the TDIU criteria prior to October 1, 
2007.  Faust v. West, 13 Vet. App. 342 (2000).

Also as indicated above, the Veteran has not performed 
substantially gainful employment since October 1, 2007, as 
defined at 38 C.F.R. § 4.16(a).  As a result of this 
decision, the Veteran holds a combined 90 percent rating for 
service-connected disability.  See 38 C.F.R. §§ 4.25, 4.26.  
This rating in and of itself suggests that the Veteran 
retains very little residual industrial capacity due to 
service-connected disability.  

A VA C&P examiner in January 2009 provided opinion that the 
Veteran's service-connected left knee disability limited the 
Veteran to one hour of walking and standing, which limits the 
Veteran to a sedentary occupation.  As held above, the 
Veteran's PTSD disability results in the Veteran's difficulty 
in maintaining effective relationships, which limits the 
Veteran's ability to work in occupations involving customer 
relations.  

The Board must also acknowledge the statements provided by 
the Veteran and his spouse.  The Veteran holds impressive 
credentials, and successfully worked for many years despite a 
combined 60 percent service-connected rating.  His report of 
a progressive inability to handle the work environment due to 
PTSD over the last decade is credible.  His current 
functioning is limited to the home environment.  The 
Veteran's wife, who is a nurse, now prevents the Veteran from 
leaving home unattended due to fear that the Veteran's PTSD 
will result in a confrontation.

Addressing this matter in a practical manner, and considering 
the compensable service-connected impairments involving the 
Veteran's psychiatric, gastrointestinal, muscle, and 
musculoskeletal systems, the Board resolves reasonable doubt 
in favor of the Veteran by finding that his service-connected 
disabilities have rendered him unable to secure or follow 
substantially gainful employment since October 1, 2007.  
38 U.S.C.A. § 5107.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

In Thun, the Court further explained that the actual wages 
earned by a particular veteran are not considered relevant in 
the calculation of the average impairment of earning capacity 
for a disability, and contemplate that veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average for their disability.  The Thun 
Court indicated that extraschedular consideration cannot be 
used to undo the approximate nature of the rating system 
created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected PTSD has had on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's PTSD impairment are adequately 
encompassed in the assigned 70 percent schedular rating.  
Notably, in his VA Form 9 filing received in November 2008, 
the Veteran argued that his PTSD "more closely approximated 
70%" which is the same finding by the Board in this 
decision.  The Board finds no unusual aspects of his PTSD 
disability not addressed in the schedular criteria.  
Furthermore, the Board has awarded a TDIU rating effective 
October 1, 2007.  Prior to October 1, 2007, the Veteran was 
maintaining substantially gainful employment (as defined by 
VA).

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected PTSD disability at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for a 70 percent schedular rating for 
PTSD have been met for the entire appeal period.  
Furthermore, the criteria for entitlement to TDIU have been 
met effective October 1, 2007.  Thus the benefit-of-the-doubt 
rule has been applied in the Veteran's favor, but the 
preponderance of the evidence is against any further 
compensation.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection for PTSD.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Notably, per the Rice decision, the Veteran's PTSD claim also 
includes a claim of entitlement to TDIU.  A December 2008 RO 
letter advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate this type of 
claim as well as the relative duties on the part of himself 
and VA in developing this claim.  In November 2008, the 
Veteran submitted VA Form 21-8940 which supplied all 
necessary information to prosecute this claim, and the 
benefit sought was granted to the date wherein the Veteran 
first alleged an inability to work full time.

Thus, the Veteran has been provided the compliant VCAA notice 
on his claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any 
timing deficiency was cured with readjudication of the claim 
in the April 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRS) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs) and VA clinical records.  
The Veteran has reported obtaining Social Security 
Administration benefits based upon age and not disability.  
The Veteran has not referred to any additional, unobtained, 
available, relevant evidence.

The Veteran was afforded VA examinations to evaluate the 
current severity of his PTSD in July 2007 and January 2009.  
At the hearing in November 2009, the Veteran argued an 
increased severity of his PTSD, but referred to more severe 
symptoms as reflected in the July 2007 examination report.  
Since the last VA examination conducted in January 2009, the 
Board does not find that the lay or medical evidence suggests 
an increased severity of symptoms to the extent that a higher 
schedular rating for PTSD may still be possible, particularly 
given that a TDIU rating has been assigned.  Thus, there is 
no duty to provide further medical examination on the PTSD 
rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 70 percent rating for PTSD is granted.

Entitlement to TDIU is granted effective October 1, 2007.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


